         Case 1:20-cv-04159-JMF Document 14 Filed 09/03/20 Page 1 of 1


                                                                  Littler Mendelson, PC
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Rebecca Goldstein
                                                                  212.497.6854 direct
                                                                  212.583.9600 main
                                                                  rgoldstein@littler.com

September 3, 2020



VIA ECF
Honorable Jesse M. Furman
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    Artesia McMillan v. Express, LLC
                      Civ. No. 20-CV-04159 (JMF)

Dear Judge Furman:

       As counsel for Respondent, we submit this letter, with the consent of Plaintiff’s counsel,
in accordance with Your Honor’s June 1, 2020 and August 31, 2020 Orders (ECF Nos. 5 and 12).

       Your Honor’s June 1, 2020 Order requires the parties to submit a joint case management
plan and proposed scheduling order by September 3, 2020 in advance of the telephonic court
conference currently scheduled for September 10, 2020 (see ECF Nos. 4 and 12). On August 17,
2020, the Court referred this matter to the Southern District’s Alternative Dispute Resolution
program of mediation (see ECF No. 11). The parties are in the process of scheduling a mediation
with the court-assigned mediators. As such, the parties respectfully request that the court
conference scheduled for September 10, 2020 and the deadline to file the joint case management
plan and proposed scheduling order of September 3, 2020 be adjourned until a date after the
mediation is conducted (if this matter is not resolved at mediation).

       We thank the Court for its time and consideration of this request.

                                                    Respectfully submitted,

                                                    /s/ Rebecca Goldstein

                                                     Rebecca Goldstein
                                          Application GRANTED. The conference currently scheduled for
cc: Counsel for Plaintiff (via ECF)       September 10, 2020 is hereby ADJOURNED sine die. The parties
RG/dh                                     shall file a letter with the Court no later than September 17, 2020
                                          describing the status of the mediation conference. The Clerk of
                                          Court is directed to terminate ECF No. 13. SO ORDERED.


                                                                                            September 3, 2020
